Exhibit 10.18

 

 USA Truck, Inc. ♦ 2015 Incentive Plan

 



--------------------------------------------------------------------------------



  2015 Management Cash Bonus Plan – Named Executive Group

 

PURPOSE

On March 20, 2015, the Executive Compensation Committee (the “Committee”) of the
Board of Directors of USA Truck, Inc. (the “Company”) approved the USA Truck,
Inc. Management Bonus Plan (the “Plan”). The Plan’s objectives are to attract,
retain and motivate key management employees (“Participants”), to reward those
management employees for meeting or exceeding their performance targets and to
align the incentive rewards with the Company’s long-term objective of creating
and growing economic value for its stockholders.

PLAN PROVISIONS

The NEOs will be paid a cash percentage of their 2015 base salaries received
corresponding with the achievement of certain levels of Company and
Department/Individual goals. The Company goals weighted at 50% are operating
income, operating ratio and return on invested capital, or ROIC. The
departmental/individual goals weighted at 50% are to be approved by the CEO.

 

A.

CASH BONUS. Each applicable level of operating income, operating ratio, ROIC and
departmental/individual goals corresponds to a percentage bonus opportunity for
the Participant that is multiplied by the Participant’s 2015 base salary
received to determine the Participant’s cash bonus. Pursuant to the Plan,
designated members of the NEO Group may receive between 3.33% and 100% of their
respective 2105 base salaries received in cash (with a targeted payout of 60%)
depending on the applicable level of operating income, operating ratio and ROIC
and departmental/individual goals achieved (inclusive of bonus expense). In
order for the cash bonus to be paid, the Company must achieve a minimum of one
of the goals based on the audited consolidated results of operations of the
Company for the year ending December 31, 2015 or achievement of departmental
goals. To the extent the goals exceeds minimum threshold the percentage of cash
bonus to be paid will increase up to the maximum percentage for each group.

50% of the payout will be based on the Company performance goals as presented
below:

   

Minimum

   

Target

   

Maximum

 

Operating Income

  $ 25,556,000     $ 31,945,000     $ 38,334,000  

Operating Ratio

    95.5 %     94.3 %     93.2 %

ROIC

    3.87 %     4.83 %     5.80 %

Salary Percentage

    10 %     30 %     50 %

Note: Each performance metric will be weighted equally (1/3 each) for
calculating the bonus. Therefore, if the Company achieves maximum metrics and
maximum individual goals, the NEO will receive 100% of his/her 2015 base salary
received during the year. The bonus will be prorated for results which fall
between the minimum and maximum payout goals. Note: fees associated with
Secondary sale of common stock will be deducted from operating income for the
calculation.

.

 

50% of the payout will be based on departmental/Personal goals approved by CEO:

   

Minimum

   

Target

   

Maximum

 

Goal

                       

Salary Percentage

    10 %     30 %     50 %

 

ADMINISTRATION

The Plan shall be administered by the Committee of the Company, or its designee,
who shall have full and complete authority and discretion to determine
eligibility and qualifications of employees to participate in the Plan; to
determine the incentive percentage and incentive amount each participant is
eligible to receive under the Plan; to interpret and administer the Plan and/or
any agreement entered into under the Plan; to establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; to delegate duties and responsibilities under the
Plan to Company’s officers and/or employees as deemed necessary; and, to make
any other determination and take any other action the Committee, or its
designee, deems necessary or desirable for the administration, interpretation
and management of the Plan. Decisions of the Committee relating to the
administration, interpretation, management and / or revision of the Plan shall
be final, conclusive and binding on all persons, including the Company and its
employees.

 

 
1

--------------------------------------------------------------------------------

 

 



 USA Truck, Inc. ♦ 2015 Incentive Plan

 



--------------------------------------------------------------------------------

 



NO CONTRACT OF EMPLOYMENT

 

The Plan is an incentive plan only; no employee shall be entitled to participate
in any Plan unless he or she meets all of the qualifications, terms and
conditions stated herein. The Plan does not constitute a contract, expressed or
implied, and does not guarantee an employee’s employment or continued
employment, with the Company for any specified duration. The Company is an “at
will” employer and, therefore, either the employee or the Company may terminate
the employment relationship at any time, at will, for any reason, with or
without cause, and without prior notice.

 

 

2